t c summary opinion united_states tax_court akin falodun petitioner v commissioner of internal revenue respondent docket no 16424-05s filed date akin falodun pro_se william j gregg for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in special_trial_judge carleton d powell to whom this case was submitted died on date while in office by order dated date the parties were directed to file on or before date either a response consenting to the reassignment of this case or a notice objecting to the reassignment together with a motion for a new trial or a motion to supplement the record stating reasons in support of either motion on date counsel for respondent filed a response consenting to the reassignment of this case to date and despite several followup orders the court has received no response from petitioner after allowing ample time for a response from petitioner the chief_judge reassigned this case to special_trial_judge robert n armen jr for disposition on the existing record effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure this is purely a substantiation case the issues for decision are as follows whether petitioner is entitled to the deduction claimed by him on his return for charitable_contributions in the amount of dollar_figure we hold that he is to the extent provided herein whether petitioner is entitled to the deduction claimed by him on his return for unreimbursed employee_expenses in the amount of dollar_figure we hold that he is not background some of the facts have been stipulated and they are so found petitioner petitioner resided in laurel maryland at the time that the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure in the taxable_year in issue petitioner was employed by hughes network systems inc hughes of germantown maryland on a full-time basis working monday through friday from a m to p m in addition petitioner did some private tutoring as well working some evenings and weekends at year’s end petitioner received a form_w-2 wage and tax statement from hughes reporting wages paid of dollar_figure and a form 1099-misc miscellaneous income from consolidated education resources llc of manassas virginia reporting nonemployee income of dollar_figure petitioner’s return petitioner timely filed a federal_income_tax return for on his return petitioner reported adjusted_gross_income of dollar_figure consisting principally of wages of dollar_figure and business income of dollar_figure on his return petitioner listed his occupation as engineer petitioner itemized his deductions attaching to his return a schedule a itemized_deductions in support thereof petitioner claimed total itemized_deductions of dollar_figure which included charitable_contributions of dollar_figure and unreimbursed employee_expenses of dollar_figure charitable_contributions on his return petitioner subdivided total charitable_contributions as follows gifts by cash or check dollar_figure other than by cash or check big_number dollar_figure in support of his claimed deduction of the latter category petitioner attached to his return a form_8283 noncash charitable_contributions reporting therein the following three categories of donated property which we reproduce literally and the associated donee organizations a gold clothes appli toyatv nat’l children’s center adelphi md b shoe rack tv vcr bogsclot salvation army gaithersburg md c 5leathercase 1000cups dts salvation army hyattsville md petitioner then provided the following information regarding each of these three categories of donated property category date of the date acquired how aquired donor’s cost fair market method used contribution by donor by donor or adjusted_value to determine a purchased b purchased c mpv total dollar_figure basis dollar_figure big_number big_number fmv dollar_figure mpv big_number mpv big_number purchased presumably a typographical error made on the form not further explained on the form unreimbursed employee_expenses as previously indicated petitioner also claimed on schedule a a deduction for unreimbursed employee_expenses consisting of a vehicle expense of dollar_figure prior to diminution by the 2-percent floor prescribed by sec_67 in support of this deduction petitioner attached to his return a form_2106 employee business_expenses and reported the following business miles driven during big_number miles other miles driven big_number miles total miles driven big_number miles percentage of business use standard mileage rate dollar_figure business x business miles x big_number miles deduction dollar_figure somewhat inconsistent with the foregoing petitioner also attached to his return a schedule c-ez net profit from business on this schedule petitioner reported nonemployee compensation from consolidated education resources llc of dollar_figure but reported no expenses claiming them instead on schedule a as unreimbursed employee_expenses as discussed in the preceding paragraph however petitioner did report and pay self- employment_tax on the basis of nonemployee compensation of dollar_figure without reduction for any expense notice_of_deficiency and petition in the notice_of_deficiency respondent determined that petitioner had failed to substantiate the deductions claimed for charitable_contributions and employee business_expenses accordingly respondent disallowed those two deductions in their petitioner also claimed a so-called above-the-line deduction for one-half of the self-employment_tax reported see sec_164 entirety respondent did not disturb the other itemized_deductions claimed by petitioner on schedule a petitioner disputed respondent’s deficiency determination by timely filing a petition for redetermination a general principles discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 308_us_488 292_us_435 see 503_us_79 290_us_111 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir cf sec_7491 which section does not serve to effect any burden-shifting in the instant case given petitioner’s failure to raise the matter and to comply with all of the requirements of sec_7491 we also observe that sec_6001 and the regulations promulgated thereunder require taxpayers to maintain record sec_4 the allowed deductions exceeded the amount of the standard_deduction to which petitioner would otherwise have been entitled sufficient to permit verification of income and expenses see sec_1_6001-1 income_tax regs as a general_rule if in the absence of such records a taxpayer provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir in the case of certain expenses sec_274 overrides the so-called cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date specifically and as relevant herein sec_274 provides that no deduction is allowable with respect to listed_property as defined in sec_280f unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder included in the definition of listed_property in sec_280f is any passenger_automobile sec_280f thus under sec_274 no deduction is allowable for expenses_incurred in respect of listed_property such as a passenger_automobile on the basis of any approximation or the unsupported testimony of the taxpayer e g golden v commissioner tcmemo_1993_602 in other words in the absence of adequate_records or sufficient evidence corroborating the taxpayer’s own statement any deduction that is subject_to the stringent substantiation requirements of sec_274 is proscribed these stringent substantiation requirements are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense to be deducted sec_1_274-5t temporary income_tax regs fed reg date b charitable_contribution sec_1 gifts by cash or check at trial petitioner offered only one document that was admitted into evidence viz a receipt dated date acknowledging a dollar_figure contribution for to feed the hungry international of alexandria virginia we allow this deduction notably although petitioner claimed to have tithed to his church and made yet additional contributions to other churches and although he claimed to have made at least some of his contributions by check he made no effort to introduce any canceled checks bank statements check registers or similar bank-related evidence in support of his claims offering only unpersuasive excuses for his failure to do so the sole church- related document that petitioner sought to introduce was not admitted into evidence because it was not found by the court to be trustworthy on the other hand we are satisfied that petitioner made some church contributions accordingly exercising our discretion but bearing heavily against petitioner who bears sole responsibility for any inexactitude see cohan v commissioner supra we hold that petitioner is entitled to a deduction for church contributions in the amount of dollar_figure other than by cash or check at trial petitioner introduced several receipts acknowledging gifts of property however petitioner admitted that for the most part he was the person who had filled out the receipts describing the condition of the property donated generally as either new or excellent and that he was in each instance the person who had ascribed the monetary value at calendar call petitioner was expressly advised by the court of the importance of calling the church treasurer business manager or similar church individual as a witness to corroborate his claims if he lacked sound documentary_evidence such as canceled checks or bank statements at trial later that week petitioner produced the aforementioned document but called no witness to support his claimed church donations reflected on the receipts the court admitted these receipts into evidence solely for the purpose of showing that some gifts of property had been made petitioner’s testimony regarding value leaves much to be desired as does his testimony regarding the even more fundamental issue of deciding exactly what was donated for example petitioner claims to have donated to the salvation army a brand-new surround-sound radio with speakers having a value of about maybe dollar_figure however petitioner was unable to produce a receipt for his purchase because it was cash actually given to some guys you know in the parking lot who approached me at cosco as i was driving one day according to petitioner the speakers you know--they were very expensive speakers and they gave me them at a discount price so i paid for the speakers but when i go home the power wasn’t sufficient it wasn’t worth what the guy told me so i couldn’t use it we accept petitioner’s testimony that he made some gifts of property but his proof pales in comparison to what was claimed as before we exercise our discretion but bear heavily against petitioner see id and we hold that he is entitled to a deduction for gifts of property in the amount of dollar_figure c employee business_expenses as an initial matter we note that petitioner’s vehicle expense to the extent allowable is a business_expense deductible under sec_162 as a so-called above-the-line trade_or_business expense incident to petitioner’s tutoring activity that said we are left to decide whether petitioner’s vehicle expense or any portion thereof the sole deduction claimed by petitioner in respect of that activity is allowable under sec_162 and sec_274 and the pertinent regulations thereunder at trial petitioner introduced into evidence a log this document does not satisfy the strict substantiation requirements imposed by law as the following colloquy from trial clearly demonstrates the court what is the total of this mileage petitioner it’s not for the whole year i didn’t complete it when i did my taxes i just estimated okay you know the car was- the court so you really just guessed what your total mileage was petitioner i didn’t finish it sir like i said i didn’t do it for the whole year as the year went by i got lazy it was a lot of work writing writing that and then i kind of you know--as the year went by i think i wrote that for like maybe two months respondent has not sought to characterize petitioner’s tutoring activity as an activity other than one entered into for profit cf sec_183 nor has respondent sought to characterize petitioner’s status vis-a-vis the tutoring activity as other than that of a sole_proprietor later on cross-examination the following colloquy took place between respondent’s counsel and petitioner which further illuminates the inadequacies of the log counsel turning your attention to the mileage for the automobile how was the total mileage calculated petitioner it was an estimate it was an estimate actually when i go to the place where i was--okay i try to remember the mileage at the beginning because i didn’t complete this here so i didn’t have an accurate--so it was an estimate counsel and the mileage did not pertain to your work at hughes television network petitioner no i mean some of those would have been part of it you know what i did was i just looked at the--try to remember my mileage at the beginning of the year and the end of the year so some of it probably you know i might not have taken into account my drive to work as previously discussed no deduction under sec_274 is allowable for expenses_incurred in respect of a passenger_automobile on the basis of any approximation or the unsupported testimony of the taxpayer e g golden v commissioner tcmemo_1993_602 in addition it is clear that as a matter of law a taxpayer’s cost of commuting between the taxpayer’s personal_residence and place of employment is a nondeductible personal_expense 326_us_465 sec_1_162-2 sec_1_262-1 income_tax regs in contrast to commuting expenses expenses_incurred in traveling between two places of business are deductible 32_tc_947 affd per curiam 283_f2d_865 5th cir and we acknowledge that petitioner may very well have and probably did on occasion leave work and drive directly to a tutoring client’s home for a lesson but the crux of the matter is that petitioner’s log does not permit us to make the requisite evaluation without supposition conjecture and surmise for the log among its other infirmities does not identify a single client but merely lists towns eg silver spring in the maryland suburbs of metropolitan washington d c because commuting is nondeductible as a matter of law and further because petitioner’s so-called log does not satisfy the strict substantiation requirements of sec_274 and sec_1_274-5t temporary income_tax regs fed reg date we are constrained to sustain respondent’s disallowance of petitioner’s deduction for vehicle expense d conclusion in order to reflect our disposition of the disputed issues decision will be entered under rule further by way of example the very first entry in petitioner’s log is shown simply as laurel germantown silver spring laurel md is petitioner’s home germantown md is the business address of hughes network systems inc petitioner’s employer and silver spring is a community along petitioner’s beltway commute petitioner ascribe sec_90 miles to this entry all of which is presumably business-related in his mind
